Citation Nr: 0127219	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  00-16 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether clear and unmistakable error is shown in a March 1977 
rating decision, which denied service connection for a neck 
disability, claimed as cervical adenitis and torticollis.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active service from December 1971 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board), on appeal of a rating decision of the Huntington, 
West Virginia, Department of Veterans Affairs (VA) Regional 
Office (RO).  In August 2001, the appellant testified before 
the undersigned at a Travel Board hearing conducted at the 
RO.  


FINDINGS OF FACT

1. By rating decision dated in March 1977, the appellant was 
denied service connection for a disorder characterized as 
torticollis.  

2. The appellant has not alleged with specificity, and the 
record does not show, that at the time of the March 1977 
rating decision, the RO adjudicators were unaware of the 
correct facts of record, or that the statutory or 
regulatory provisions were misapplied to the record then 
existing. 


CONCLUSION OF LAW

The appellant has not stated a cognizable claim of clear and 
unmistakable error in the March 1977 decision denying service 
connection for a neck disability.  38 U.S.C.A. §§ 5108 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.104(a), 3.105(a), 20.201, 
20.302 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background:

The appellant's service medical records reflect that in June 
1972, he was treated for an episode of possible mumps.  Among 
the symptoms complained of, the appellant stated that he had 
tenderness in his neck.  The following day, the appellant was 
noted to have a "gland infection," which included 
tenderness in the right parotid and cervical node areas. 

In its document forwarding the appellant's service medical 
records in November 1973, the Adjutant General's Office 
advised that the appellant's service medical records did not 
contain records of his reported treatment as the appellant 
had alleged - a finding confirmed in a January 1974 report.

The appellant's pre-separation medical examination is devoid 
of any complaints, symptoms or diagnoses that are associated 
with the June 1972 treatment, and the report of clinical 
evaluation reflects that all of his bodily systems were noted 
to be normal.  

The record reflects that by application received in November 
1973, the appellant in part sought service connection for a 
disorder characterized as "torticallis" (sic) of the neck, 
shoulders and arms.  In his application, the appellant 
provided a mailing address in Nashville, TN.

In December 1973, a VA medical record was received reflecting 
that the appellant had been hospitalized in November 1973 and 
treated for acute torticollis of an unknown etiology.  It was 
noted that the appellant's first episode of the symptom had 
been in 1972 when he was in Southeast Asia, and that the 
current episode was reported to be his fourth.  The hospital 
report indicates that the appellant had been treated on 
traction and was to return to the orthopedic clinic in four 
months for follow-up examination.  

During the course of development of the appellant's claim, 
medical records were received from the Vanderbilt University 
medical system.  The records reflect that the appellant was 
treated in August 1972 for ameobic dysentery and diarrheal 
disease. 

Of record is a January 1974 request for VA physical 
examination.  It reflects the appellant's address to be the 
same Nashville, TN, location as he noted in his November 1973 
claim.  

In an October 1976 report of contact, the appellant is noted 
to have requested that adjudicative action be undertaken with 
regard to a claim he filed in November 1973.  

In a statement dated on December 1, 1976, the appellant 
advised the RO as follows:

"This is in reference to my claim for service 
connected compensation.  I just found out today 
that an examination was set up for me on 2-8-74 at 
the [VA Hospital] in Nashville, [Tennessee].  At 
that time my wife and I were separated and I did 
not receive any mail from that old address.  I was 
an [outpatient] during that time, but not 
hospitalized until November 1973.  If an 
examination is required I will report, on the date 
and time requested."  

In January 1977, VA medical records were received reflecting 
that in January 1974, the appellant had been diagnosed to 
have "acute and chronic cervical fibrositis."  There is no 
mention of any incident of the appellant's military service 
contained in the medical records then obtained.  

In February 1977, the appellant underwent a VA medical 
examination.  The appellant reported that he had a form of 
swelling of the right side of the neck, that extended onto 
the upper portion of his shoulder girdle.  He stated that 
since he had been last hospitalized, he had had several 
exacerbations of the condition that lasted for up to two 
weeks.  

Clinical evaluation noted that the appellant's head motions 
were within normal limits, and the appearance of the neck was 
normal.  The appellant displayed good range of motion in all 
directions, and the examiner specifically noted that 
extension, flexion, and side to side twisting bilaterally 
were normal and no pain, swelling or associated abnormality 
was noted.  The diagnosis reported was "Torticollis, cause 
undetermined, history of, recurrent."     

By rating decision dated in March 1977, service connection 
was in part denied for acute torticollis.  

Relevant Law:

"The decision of a duly constituted rating agency . . . will 
be final and binding  . . . based on evidence on file at that 
time and will not be subject to revision on the same factual 
basis . . .."  38 C.F.R. § 3.104(a); see also 
38 U.S.C.A. 5108.  The only exception to this rule is when 
the VA has made a "clear and unmistakable error" in its 
decision.  38 C.F.R. § 3.105(a).  Under such circumstances, 
the decision will be reversed or amended, and it will have 
the same effect as if the corrected decision had been made on 
the same date as the reversed or amended decision.  38 C.F.R. 
§ 3.105(a).  If this exception does not apply, the decision 
is final and may be reopened only upon the presentation of 
"new and material evidence."   A determination on a claim by 
the agency of original jurisdiction of which the claimant is 
properly notified shall become final if an appeal is not 
perfected.  38 U.S.C.A. § 5108; 38 C.F.R. § 20.1103.

Clear and unmistakable error arises in situations where 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory provisions 
extant at the time were incorrectly applied."  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory or regulatory provisions to the 
correct and relevant facts.  Thus, in order for clear and 
unmistakable error to exist, there must have been a failure 
to apply the appropriate regulations or statutes.  The error 
must be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Id.; see also Olson v. Brown, 5 Vet. App. 430, 
433 (1993); Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

A claim of clear and unmistakable error must be based upon 
the record as it existed at the time of the challenged 
decision.  An alleged failure in the duty to assist by the RO 
may never form the basis of a valid claim of clear and 
unmistakable error, because it essentially is based upon 
evidence that was not of record at the time of the earlier 
rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The 
fact that medical knowledge was not advanced to its current 
state may not form the basis for a valid claim of clear and 
unmistakable error, because it is premised upon facts that 
were not then of record.  Porter v. Brown, 5 Vet. App. 233, 
235-236 (1993).

"Clear and unmistakable error" has been defined to mean an 
administrative error during the adjudication of the claim; 
that is, the VA's failure to apply correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
generally Wipprecht v. Derwinski, 2 Vet. App. 131, 132 
(1992); Henry v. Derwinski, 2 Vet. App. 88, 90 (1992); 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  "Clear 
and unmistakable error" is more than a difference of opinion.  
38 C.F.R. § 3.105(b).  It has been recognized that a claimant 
seeking to obtain retroactive benefits by proving that the VA 
has made a "clear and unmistakable error" has a much heavier 
burden than that placed upon a claimant who attempts to 
establish his prospective entitlement to benefits.  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991); See also Berger v. 
Brown, 10 Vet. App. 166, 169 (1997) (Recognizing a claimant's 
"extra-heavy burden" of persuasion before the Court in a 
claim of clear and unmistakable error).  

For a claim of clear and unmistakable error to succeed, it 
must be shown that the RO committed an error of law or fact 
that would compel later reviewers to the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); see Eddy v. Brown, 9 Vet. 
App. 52, 57 (1996).  

It is an "unassailable proposition" that the mere use of 
the term "clear and unmistakable error" by a claimant 
seeking such review is insufficient to raise the issue.  Fugo 
v. Brown, 6 Vet. App. 40, 43-44 (1993).  It is well-settled 
that a claimant must state with specificity the claimed clear 
and unmistakable error asserted to have resulted in the 
erroneous prior determination.  Soloman v. Brown, 6 Vet. App. 
396, 401 (1994); see Cole v. West, 13 Vet. App. 268 (1999); 
Marso v. West, 13 Vet. App. 260 (1999). 

Analysis:

The appellant presents several contentions of error in the 
RO's decision.  The first is that the March 1977 rating 
decision is erroneous because it was premised upon 
misinformation as to the circumstances of his failure to 
report for a VA medical examination in February 1974. The 
appellant's present contention is that at the time he was 
scheduled for the VA examination, he was a patient of a VA 
medical facility.  He contends that when he informed an 
unknown VA employee of his inability to report for the 
scheduled examination, he was informed that a physician would 
report to him to complete the examination.  See Transcript, 
Travel Board hearing, at 13.  He asserts that this alleged 
error caused the RO to find that he had abandoned his 
original November 1973 claim, and that because of this 
alleged error on the part of the RO, the claim has in effect 
been pending since November 1973.   

First, as a matter of evidentiary fact, there exists no error 
as the appellant has claimed.  The written record is 
inconsistent with the veteran's recollections of these events 
of more than twenty-five years ago.  As noted, the record 
indicates that in December 1976, the appellant advised the RO 
that he had only then found he was scheduled for a VA 
examination two years previously, and according to the 
appellant, he had failed to report because he was not living 
with his wife, who apparently had control of the domestic 
mailbox.  The record indicates that the appellant had not 
previously informed VA of the change in his mailing address.  
In these circumstances, VA had no way of knowing of the 
appellant's whereabouts, other than the previously provided 
address.  

Moreover, were the appellant found to be accurate in his 
recollections as to why he failed to report for the February 
1974 medical examination, it would not provide a basis for a 
finding of clear and unmistakable error.  The appellant is 
essentially arguing (1) that the RO's failure to properly 
advise him of the scheduling of a VA medical examination, and 
(2) its failure to apprise him that it had found the claim to 
be abandoned amounts to a deprivation of his due process 
rights, and is consequently clear and unmistakable error.  

As noted above, it is the claimant's burden to allege with 
some degree of specificity what error in prior rating 
decisions constitutes a clear and unmistakable breach of law, 
and how the asserted error manifestly altered the result of 
the challenged rating decision.  Fugo, supra.  Analysis of 
the appellant's contention in light of the evidence of record 
reveals that the appellant has failed to carry this predicate 
burden.  

First, assuming that the appellant had been advised of the 
scheduled VA examination in February 1974, the appellant has 
not, and cannot, demonstrate what that examination would have 
revealed.  It is well-settled law that the failure in the 
duty to assist does not constitute a valid claim of clear and 
unmistakable error, because it is premised upon evidence that 
was not of record at the time of the challenged rating 
decision.  Simmons v. West, 13 Vet. App. 501 (2000); see 
Shockley v. West, 11 Vet. App. 208, 213 (1998); Hazan v. 
Gober, 10 Vet. App. 511, 523 (1997).  

Moreover, the record indicates that although the March 1977 
rating decision noted that the claim then at issue was a 
"reopened" claim, its text indicates that the RO then 
considered the appellant's claim on an original basis, i.e., 
without requiring the appellant to submit new and material 
evidence to reopen the claim.  The RO then considered all 
evidence of record then submitted to the date of its 
decision, including the results of a February 1977 VA medical 
examination.  

In sum, assuming that the appellant was apprised of the RO's 
finding that he had abandoned his claim, the appellant has 
not shown how the result of the March 1977 rating decision 
would have been manifestly different. 

The appellant also alleges that he never received a copy of 
the March 1977 rating decision.  Transcript, page 3.  The 
record reflects that notice of the rating decision was 
forwarded to the appellant at his last known address by 
letter dated March 11, 1977.  Contrary to the appellant's 
current contention, there is no evidence of record indicating 
that the March 1977 letter was returned as undelivered.

Because the letter has not been returned as undelivered, the 
law presumes the appellant received it, in the absence of 
clear evidence to the contrary.  See Leonard v. Brown, 10 
Vet. App. 315, 316 (1997); YT v. Brown, 9 Vet. App. 195, 199 
(1996); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  
While the Ashley case dealt with regularity of procedures at 
the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the Court applied this presumption of regularity to 
procedures at the RO.  In this case, no clear evidence to the 
contrary has been presented with which to rebut the 
presumption of regularity.  It is therefore presumed that the 
letter was received by the appellant at the last and most 
recent address of record.

The record contradicts the appellant's assertion that he was 
unaware of the March 1977 rating decision.  In a March 1980 
statement, the appellant informed VA that he sought to 
"reopen" a claim of service connection for a neck and 
shoulder condition.  Plainly, that the appellant sought to 
reopen his claim is indicative of his knowledge of its prior 
denial.  

Although the appellant presently contends that his medical 
history in March 1977 was sufficient to warrant a finding 
that he had demonstrated continuity of symptomatology under 
38 C.F.R. § 3.303(b), the February 1977 VA medical 
examination specifically found the appellant's neck and head 
demonstrated no abnormality of any kind, and diagnosed the 
appellant to have a "history of" the disorder in question 
based on his then subjective account.  The text of the March 
1977 rating decision echoes the February 1977 report in 
finding that the appellant then had no demonstrable disorder.  
In other words, the RO found that the evidence then showed no 
continuity of symptoms.  The February 1977 examination report 
also refers to the disorder as "recurrent," but it was not 
unreasonable for the RO to weigh the evidence and find that 
there was no continuity of symptomatology because the 
reference to "recurrence" can reasonably be interpreted as 
meaning episodic rather than continuous symptoms.  The 
January 1974 VA report includes the word "chronic," but the 
same report refers to the disorder as also being "acute," and 
the description of symptoms in the examination report 
indicates that there were periodic "attacks" rather than 
ongoing, continuous symptoms.  Taken together, these medical 
reports are ambiguous and contradictory as to the continuity 
of symptoms.  The RO's weighing of such ambiguous and 
conflicting items of evidence, as a matter of law, cannot 
constitute clear and unmistakable error.   

To the extent that the appellant argues that the disorder for 
which he was ultimately granted service connection is the 
same as that he was treated for in service - a glandular 
disorder, the mere citation of an updated diagnosis is per se 
not a valid allegation of clear and unmistakable error in the 
prior decision.  Porter, 5 Vet. App. at 235-236.        

In sum, the appellant has not alleged clear and unmistakable 
error as a matter of law with regard to the March 1977 rating 
decision.

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.
 
Regulations have been implemented in support of the VCAA.  66 
Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).    

The provisions of the VCAA are silent as to their 
applicability to claims of clear and unmistakable error.  
However, the decisions of the appellate courts are clear that 
a valid claim of such error is premised upon legal, as 
opposed to factual argument, and that such factual scrutiny 
as may be undertaken is limited to the facts of record at the 
time of the challenged rating decisions.  See, e.g., Crippen 
v. Brown, 9 Vet. App. 412, 418 (1996); Caffrey v. Brown, 6 
Vet. App. 377, 383-384 (1994). 

In this matter, the appellant has been apprised of the 
relevant law pertaining to clear and unmistakable error; and 
has further been accorded several opportunities to proffer 
argument or other substantiation in support of his claim.  In 
these circumstances, there is no reasonable possibility that 
further assistance to the veteran would aid in substantiating 
the claim.  Therefore, a remand for consideration under the 
provisions of VCAA is not warranted.  38 U.S.C.A. § 5103A.

ORDER


The appeal is denied.



______________________________
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals


 

